Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 20 are pending.  
Claims 1, 8, 14 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein receiving, from a user of a group-based communication system, a selection of a graphical identifier and a messaging communication which is associated with a first group-based communication channel identifier of a first group-based communication channel, and wherein in response to the selection, generate a copy of the messaging communication for display within a second group-based communication channel, associated with the graphical identifier, and wherein the generated copy of the messaging communication is associated with a second group-based communication channel identifier of the second group-based communication channel, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 7 are allowed due to allowed base claim 1.  
Claims 9 - 13 are allowed due to allowed base claim 8.  
Claims 15 - 20 are allowed due to allowed base claim 14.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                      6-28-2022Primary Examiner, Art Unit 2452